Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-17 and 20 are under consideration in the instant Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims 1, 5-17 and 20 are allowable in view of the newly amended claims that are now limited to the sequences consisting of SEQ ID NOs:.3 and 7. Applicant’s arguments that these sequences are not taught is the prior art were found persuasive. After further consideration of the affidavit’s evidence submitted on 7/16/21, specifically Figures 1 and 2 which deal with results of treatment with the specific SEQ ID NO:3, it was determined that this specific sequence produced a better result in this specific model. Therefore, since the prior art fails to specifically teach these two sequences for the method of enhancing cognitive function and in view of the evidence provided in the affidavit of record, the newly amended claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1, 5-17 and 20 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649